Citation Nr: 0000617	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  91-56 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet.  

2.  Entitlement to an increased evaluation for varicose veins 
of the left leg with phlebitis, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The claim for service connection for a skin disability of 
the feet is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  The veteran's service-connected varicose veins of the 
left leg with phlebitis is manifested by intermittent edema 
and ulceration; involvement of the deep circulation is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
disorder of the feet.  38 U.S.C.A. § 5107 (West 1991).  

2.  A rating in excess of 40 percent for varicose veins of 
the left leg with thrombophlebitis is not warranted.  
38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7120, 7121 (1997, 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 


465 (1994).  Third, there must be a nexus between the in-
service injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999.  

Factual Background

The veteran claims service connection for a skin disability 
of the feet.  Specifically, it is asserted that he has foot 
fungus of the feet that first occurred during service and 
continues to appear.  

The Board's review of the service medical records (SMRs) is 
negative for complaint of, or treatment for, any skin 
disability of the feet.  This includes at the time of service 
separation examination in July 1975.  The veteran provided no 
recorded complaints or history of no skin problems and 
examination was normal.  

The veteran's initial claim for compensation benefits was 
filed in 1975.  He identified disabilities to include for 
left calf varicose veins.  No mention was made of a foot 
fungus or other skin disorder.  

Post service records include VA and private records from 1975 
through the present, as well as testimony at two personal 
hearings.  Service connection was established upon rating 
decision in December 1975 for varicose veins of the left leg 
and a noncompensable rating was assigned.  This rating was 
increased to 40 percent following submission of VA outpatient 
records dated in 1986.  In September 1989, the veteran 
submitted a claim for service connection for phlebitis as 
secondary to his service-connected varicose veins of the left 
leg.  He also submitted a claim for foot fungus of the feet.  

Additional VA outpatient records from 1988 and 1989 were 
added to the claims file.  These records showed treatment for 
the service-connected varicose veins.  In August 1989, tinea 
was noted.  

Shortly thereafter, in an October 1989 rating decision, the 
RO determined that phlebitis was part and parcel of the 
veteran's service-connected left lower extremity disorder.  
The veteran's claim for service connection for foot fungus 
was denied as the SMRs were negative for this disorder and 
tinea was not reported until many years thereafter.  

At a personal hearing in September 1990, the veteran provided 
testimony in support of his claim.  When asked when he was 
first aware that he had a fungal disorder of the feet, he 
said that it arose right after basic training while he was at 
Fort Jackson.  He confirmed that he had no problems with his 
feet prior to service.  When asked about the cause of his 
foot fungus, he stated that he believed that he picked it up 
when walking in the showers shared with other servicemen.  
Hearing [Hrg.] Transcript [Tr.] at 2.  He was given an 
antifungal powder while in service, and he said that he had 
used this and a lotion since 1974.  Tr. at 2-3.  He opined 
that his fungus was curable and would probably progress as he 
aged.  Tr. at 3.  When asked why there was no record of this 
treatment during service, he stated that he was treated at 
the post hospital at Fort Jackson and was seen by a physician 
but did not go back to the hospital or receive other 
treatment.  He added that he believed that his foot fungus 
was traceable back to the military.  Tr. at 4-5.  

Additional clinical records through 1998 are replete with 
treatment for the veteran's service-connected left leg 
varicose veins and phlebitis, but they are essentially 
negative for complaint of or treatment for a foot fungus or 
other skin disability.  

Analysis

There is no medical evidence of a foot fungus or other skin 
disability during service or for many years thereafter.  
There is no evidence that the veteran is more than a lay 
party as to matters of medical expertise.  Accordingly, while 
he is competent to identify symptoms visible to a lay party, 
he is not competent to provide a medical diagnosis of those 
manifestations or to provide a medical opinion as to 
causation.  Espiritu, supra.  The record contains no 
competent medical evidence of any causal relationship between 
the tinea noted in 1989 and service.  The veteran's good 
faith belief that such a nexus exists is not a legally 
adequate substitute for competent medical evidence on this 
matter.  Without any evidence of inservice occurrence or 
competent evidence of a causal relationship between a current 
skin disability and service, this claim may not be found well 
grounded.  

Increased Evaluations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  This 
regulation is only enforced if the claimant cannot show good 
cause for missing a scheduled examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1999).  
Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993). 

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including thrombophlebitis and 
varicose veins, were amended, effective January 12, 1998.  
See 62 Fed. Reg. 65207-65244 (1998) (presently codified at 38 
C.F.R. §§ 4.104 (1998).  The Court has held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id. In light of the 
foregoing, the Board will evaluate the veteran's right leg 
residuals of thrombophlebitis under both the current and 
former versions of the regulations, and apply the most 
favorable result to the veteran.

Under code criteria in effect prior to the regulatory 
changes, a 30 percent evaluation for unilateral 
thrombophlebitis was granted where the condition was 
productive of persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis.  A 60 percent evaluation was 
granted where the condition was productive of persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation, with pigmentation cyanosis, eczema or 
ulceration.  

Under current code, post-phlebitic syndrome warrants a 20 
percent evaluation where productive of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
evaluation where productive of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; and a 60 percent evaluation where productive of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

In the alternative, the veteran's disability may be evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7120 for varicose 
veins.  Under the old criteria, varicose veins were evaluated 
differently depending upon whether bilateral or unilateral.  
As the veteran has service connection only for his left leg, 
his disability is evaluated as unilateral. Under this code, 
unilateral varicose veins were awarded a 20 percent 
disability evaluation if moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm in 
diameter, with symptoms of pain or cramping on exertion, no 
involvement of the deep circulation; a 40 percent evaluation 
if severe, involving superficial veins above and below the 
knee, with involvement of the long saphenous, ranging over 2 
cm in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of the deep 
circulation; and a 50 percent evaluation if pronounced, with 
the findings of the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under the new criteria, varicose vein symptomatology and 
rating schedule is identical to that set forth for post-
phlebitic syndrome.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1998).

Factual Background

The veteran has a long history documented in the claims file 
for treatment of varicose veins of the left leg with 
thrombophlebitis.  The veteran's symptoms, as documented in 
hearing testimony, outpatient treatment reports, and numerous 
VA examinations consistently have included complaints of, or 
reports of edema  to varying degrees.  The veteran has 
reported ulcerations of the left leg on an intermittent 
basis.  

At a personal hearing in May 1993, the veteran testified as 
to worsening service-connected disorder.  The area where the 
varicose veins were located had become larger and included 
breakouts of varicose veins around his ankles and under the 
bottom of his feet.  Tr. at 2.  Due to the severity of his 
condition, he wore customized stockings.  Tr. at 3.  He 
suffered from ulcerations about once per month.  Tr. at 4.  

A VA physician examined the veteran in January 1994.  
Following evaluation of the veteran and review of the claims 
file, the examiner's assessment was of venous varicosities.  
It was noted that the veteran had had a clear history of 
venous varicosities that occurred after his initiation into 
the service and that this condition had progressively 
worsened.  There was no history of deep venous thrombosis or 
pulmonary embolism.  However, he now had a chronic pain 
syndrome related to the varicosities.  He was currently 
compliant with medical therapy that included vascular 
compressions with hose.  Indeed, he was wearing Jobst 
stockings during this examination.  The examiner added that 
previous vascular surgery evaluation had noted varicosities 
with incompetent venous drainage as noted reflux.  In 
addition, he had had episodes of ulceration and phlebitis.  
Doppler examination supported this diagnosis.  

Upon additional VA examination in May 1996, the examiner 
noted that the veteran had documented varicosities along the 
posterior aspect of the upper third of the left calf in the 
lesser saphenous distribution.  His symptoms included pain 
and chronic swelling in this extremity, relieved by 
elevation.  He was examined in 1992 and found to have left 
lesser saphenous reflux with extensive varicosities.  A 
continuous wave Doppler examination suggested the presence of 
deep venous insufficiency and therefore a duplex examination 
was recommended.  His treatment had included compression 
stockings.  He had reported a history of swelling and 
ulceration in the left lower extremity, but these had not 
been present at the time of clinic evaluations.  

The examiner noted that this case had been referred back to 
him to address the question of secondary involvement of the 
deep circulation as demonstrated by Trendelenburg's and 
Perthe's tests.  These tests were now largely of historical 
interest only since they could give only secondary 
information about the deep venous system.  They had been 
replaced by the more direct method of duplex scanning, which 
was used to image the deep vein and evaluate flow within the 
deep venous system.  The veteran had undergone two duplex 
examinations.  The first found normal flow in the deep venous 
system of both lower extremities with no evidence of valvular 
incompetence.  The superficial saphenous vein below the knee 
of the left had valvular incompetence, as did the perforating 
veins in this region.  The second examination (in March 1996) 
findings were similar.  There was no evidence of reflux 
(valvular incompetence) or of significant occlusion in the 
deep venous system.  There was reflux in the varicosities in 
the left calf region.  The examiner concluded that based on 
the duplex scan evaluation, "which is now the accepted 
standard for evaluation of the deep venous system," there 
was no evidence of secondary involvement of the deep 
circulation.  

When examined in June 1998, the examiner noted that the 
veteran's vein abnormality was first noted in 1974 and 
increased in size and severity of symptoms to the present 
time with periodic pain and swelling and sometimes 
ulceration.  The last ulceration had occurred three months 
ago and was better with application of vitamin oil and 
elevation.  The veteran took aspirin or other over the 
counter pain relievers on a daily basis and wore extended 
support elastic stockings.  The veteran related that his 
varicose veins had spread, and he said that the deep veins on 
the inside of his left thigh ached.  

On examination, the appellant was in no distress with normal 
gait and stance.  The left calf was 2 cm. greater in 
circumference than the right with a large patch of visible 
and palpable varices 12 cm. in diameter over the left 
posteromedial calf with increased heat but no pitting edema.  
There was no evidnece of proximal venous disease, and the 
right lower extremity was also normal.  The left calf was 
tender.  The examiner's impression was phlebitis of the left 
leg with small saphenous varicosities.  

The record shows that the veteran failed to report for 
scheduled examiantions in January and July 1999.  



Analysis

The Board's remand in 1994 directed an additional 
examination, including specifically Trendelenburg's and 
Perthe's testing.  Under the subsequent case law, such an 
order confers on the appellant a legal right to compliance 
with the Board's directive.  Stegall v. West, 11, Vet. App. 
268 (1998).  The record reflects that Trendelenburg's and 
Perthe's testing was not performed on the examination post 
remand.  As the recent examiner explained, however, 
Trendelenburg's and Perthe's tests address the question of 
secondary involvement of the deep circulation.  These tests 
were now largely of historical interest only since they could 
give only secondary information about the deep venous system.  
They have been replaced by the more direct method of duplex 
scanning, which was used to image the deep vein and evaluate 
flow within the deep venous system.  The veteran had 
undergone two duplex examinations.  Accordingly, the record 
shows that while the specific testing directed by the Board 
was not performed, the testing that was performed was, in 
fact, far superior for the purpose of ascertaining the 
functioning of the deep circulation.  Accordingly, the Board 
finds that the failure to perform the much less effective 
method of testing referred to in the Board's 1994 remand or 
the old rating criteria can not be deemed to have been 
prejudicial to the veteran and thus no further development is 
required.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an increased evaluation is not 
warranted under either the old or new rating criteria for DC 
7120.  To warrant a 50 percent rating under the old criteria, 
the maximum rating available for unilateral varicose veins, 
the medical evidence would have to demonstrate pronounced 
varicose veins with secondary involvement of the deep 
circulation, ulceration, and pigmentation.  Based on the 
recent evidence, including the VA examinations in 1994, 1996, 
and 1998, the veteran does have mild pigmentation and he 
reported increasing symptoms, but he does not currently 
experience impairment of deep circulation.  While he reports 
recurring ulceration, most recently three months prior to 
examination in June 1998, active ulceration, or evidence or 
recent ulceration, has not been demonstrated at the time of 
actual evaluations over many years.  Thus, the positive 
clinical findings are limited to mild pigmentation changes.  
As the Board attaches the most weight to the objective 
findings, it is clear that the criteria for a rating higher 
than 40 percent by application of DC 7120 of the old criteria 
are not met or more nearly approximated.  

In view of the history of thrombophlebitis of the left leg, 
the Board has also considered the rating criteria under DC 
7121, in effect prior to January 1998.  A 60 percent rating 
is not warranted under this code.  While the veteran has 
problems with swelling, there has been no indication that his 
thrombophlebitis has caused obliteration of deep return 
circulation, which is required for application of these 
criteria.  Indeed, the current evidence shows no impairment 
of deep circulation.  Consequently, there is no basis for 
granting a higher rating under the old criteria.  

The Board also finds that there is no evidence that the 
veteran has symptoms that are productive of disability that 
would warrant a rating higher than 40 percent under the new 
rating criteria under DCs 7120 and 7121.  As noted above, 
there is objective evidence of occasional swelling and some 
pigmentation, but no evidence of any ulceration at the time 
of recent examinations, or of recent ulceration.  Although 
the veteran has reported ulceration on an ongoing basis, the 
medical evidence in recent years has not indicated 
ulcerations that might be described as persistent.  
Accordingly, the evidence does not warrant an increased 
rating.  

The Board also notes that implicit within the regulatory 
framework of the VA is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate him for the actual impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  In the area 
of workers' compensation law, such duplication has often been 
referred to as "pyramiding of benefits," " pyramiding of 
disabilities," or "pyramiding of compensation."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  The critical element in 
determinations of this nature is whether the symptomatology 
for one of several conditions is duplicative of, or 
overlapping with, the symptomatology of another condition.  
If it is, compensation may not be granted for both 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board observes that the veteran's left leg varicose veins 
with thrombophlebitis are not separate and distinct entities 
and have already been service connected as part of the 
overall disability picture concerning his left leg.  In 
evaluating this disability, the RO has considered both 
Diagnostic Code 7120, pertaining to varicose veins, and 
Diagnostic Code 7121, relevant to phlebitis or 
thrombophlebitis, and the Board has determined that a rating 
in excess of 40 percent rating under the old or revised 
criteria is not warranted.  In addition, the Board also 
points out that the phlebitis and varicose veins are both 
symptoms of the same disorder, chronic venous disease.  To 
assign separate ratings would constitute pyramiding under 38 
C.F.R. § 4.14.

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  Finally, the Board notes that the currently assigned 
rating recognizes a serious degree of disability.  The 
conclusion that an increased rating is not currently 
warranted does not preclude the veteran from reopening his 
claim should his symptoms increase in the future.


ORDER

The claim for service connection for a skin disability of the 
feet is denied.  

An increased rating for varicose veins of the left leg with 
thrombophlebitis is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

